--------------------------------------------------------------------------------

Form of Secured Convertible Promissory Note

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
NOR UNDER ANY STATE SECURITIES LAW AND MAY NOT BE PLEDGED, SOLD, ASSIGNED OR
TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"),
AND ANY APPLICABLE STATE SECURITIES LAW REQUIREMENTS HAVE BEEN MET OR (II)
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT AND THE
REGISTRATION OR QUALIFICATION REQUIREMENTS OF APPLICABLE STATE SECURITIES LAWS
ARE AVAILABLE.

$1,500,000.00

ECHO AUTOMOTIVE, INC.

SECURED CONVERTIBLE PROMISSORY NOTE

May __, 2013

     Echo Automotive, Inc. a Nevada corporation (the "Company"), the principal
office of which is located at 16000 N. 80th Street, Suite E, Scottsdale, Arizona
85260, for value received hereby promises to pay to United Fleet Financing LLC
(the "Holder"), or its registered assigns, the sum of One Million Five Hundred
Thousand Dollars and No Cents ($1,500,000.00), or such lesser amount as shall
then be outstanding hereunder. The principal amount hereof shall be funded by
Holder in several installments of One Hundred Sixty-Six Thousand Dollars and No
Cents ($166,000.00) on the date hereof and each month thereafter as set forth in
Schedule 1. Any unpaid accrued interest hereon, as set forth below, shall be due
and payable on each annual anniversary date of funding, or (ii) when declared
due and payable by the Holder upon the occurrence of an Event of Default (as
defined below). Payment for all principal amounts due hereunder shall be made by
mail to the registered address of the Holder at the end of the five (5) year
term unless accelerated for an event of default. This Secured Convertible
Promissory Note (“Note”) is one in a series of Notes issued by the Company
pursuant to that certain Financing and Security Agreement, dated as of May 20,
2013, by and among the Company, Holder and certain other persons (the “Financing
and Security Agreement”). To the extent of any conflict between the Financing
and Security Agreement and this Note, the term of the Note shall prevail and
supersede in material respects.

     The following is a statement of the rights of the Holder of this Note and
the conditions to which this Note is subject, and to which the Holder hereof, by
the acceptance of this Note, agrees:

     1. Definitions. As used in this Note, the following terms, unless the
context otherwise requires, have the following meanings:

          (i) "Company" includes any corporation which shall succeed to or
assume the obligations of the Company under this Note.

          (ii) "Holder," when the context refers to a holder of this Note, shall
mean any person who shall at the time be the registered holder of this Note.

--------------------------------------------------------------------------------

     2. Interest. Upon the maturity of this Note, the Company shall pay interest
at the rate of eight percent (8.0%) per annum (the "Initial Interest Rate") on
the principal outstanding during the period beginning on the date of issuance of
this Note and ending on the date that the principal amount of this Note becomes
due and payable. In the event that the principal amount of this Note is not paid
in full when such amount becomes due and payable, interest at the rate equal to
the lesser of (a) the Initial Interest Rate plus five percent (5.0%) or (b) the
highest rate then permitted by law shall continue to accrue on the balance of
any unpaid principal until such balance is paid.

     3. Events of Default. If any of the events specified in this Section 3
shall occur (herein individually referred to as an "Event of Default"), the
Holder of this Note may, so long as such condition exists, declare the entire
principal and unpaid accrued interest hereon immediately due and payable, by
notice in writing to the Company:

     (i) failure by the Company to make any payment under this Note of the
principal or unpaid accrued interest of this Note when due and payable if such
failure is not cured by the Company within ten (10) days after the Holder has
given the Company written notice of such default; or

     (ii) failure of the Company to perform any other covenant contained herein
or in any other Loan Document (as defined in the Loan and Security Agreement),
if the same has continued for thirty (30) days after written notice specifying
such failure has been delivered to the Company by Holder; or

     (iii) an Event of Default occurs on any of the other Notes and such default
is not cured within any applicable cure period in such Note; or

     (iv) the institution by the Company of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to institution of bankruptcy or
insolvency proceedings against it or the filing by it of a petition or answer or
consent seeking reorganization or release under the federal Bankruptcy Act, or
any other applicable federal or state law, or the consent by it to the filing of
any such petition or the appointment of a receiver, liquidator, assignee,
trustee, or other similar official of the Company, or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the taking of corporate action by the Company in furtherance of any such
action; or

     (v) if, within sixty (60) days after the commencement of an action against
the Company (and service of process in connection therewith on the Company)
seeking any bankruptcy, insolvency, reorganization, liquidation, dissolution, or
similar relief under any present or future statute, law, or regulation, such
action shall not have been resolved in favor of the Company or all orders or
proceedings thereunder affecting the operations or the business of the Company
stayed, or if the stay of any such order or proceeding shall thereafter be set
aside, or if, within sixty (60) days after the appointment without the consent
or acquiescence of the Company of any trustee, receiver, or liquidator of the
Company or of all or any substantial part of the properties of the Company, such
appointment shall not have been vacated; or

     (vi) any declared default of the Company under any Senior Indebtedness (as
defined below) that gives the holder thereof the right to accelerate such Senior
Indebtedness, and such Senior Indebtedness is in fact accelerated by the holder.

-2-

--------------------------------------------------------------------------------

     4. Warrants. For each installment of One Hundred Sixty-Six Thousand Dollars
and No Cents ($166,000.00), Holder shall receive a five (5) year warrant to
purchase 377,273 common shares of the Company at $0.65 per share.

     5. Security. The obligations of the Company to the Holder pursuant to this
Note shall be secured by a lien on all assets of the Company, including a Pledge
of the LLC’s interests of Advanced Technical Asset Holdings LLC acquired on
April 5, 2013, which lien shall be evidenced by a security agreement. The lien
in favor of Holder shall be subordinated to any lien in favor of the holder(s)
of the Senior Indebtedness as provided in Section 4 of this Note. The Company
hereby authorizes and appoints the Holder to take all such action, including the
filing of a UCC-1 form.

     6. Conversion.

          6.1. Voluntary Conversion. The Holder of this Note shall have the
right, at the Holder's option, to convert the entire unpaid principal amount and
accrued interest under this Note, in whole but not in part, into fully paid and
nonassessable shares of the Company’s common stock, par value $0.001 (the
“Common Stock”), at a per share conversion price equal to $0.55 per share,
subject to adjustment as provided below in Section 7 (the “Conversion Price”).

          6.2. Conversion Procedure. Before the Holder shall be entitled to
convert this Note into shares of Common Stock pursuant to Section 6.1, it shall
(i) surrender this Note, duly endorsed, at the principal corporate office of the
Company, (ii) deliver the Notice of Conversion set forth on Exhibit A attached
hereto by mail, postage prepaid, to the Company at its principal corporate
office, and (iii) state therein the name or names in which the certificate or
certificates for shares of Common Stock are to be issued. At its expense, the
Company shall, as soon as practicable thereafter, issue and deliver to such
Holder at the address of such Holder specified in the Notice of Conversion a
certificate or certificates for the number of shares which the Holder shall be
entitled upon such conversion (bearing such legends as are required by
applicable state and federal securities laws in the opinion of counsel to the
Company), together with any other securities and property to which the Holder is
entitled upon such conversion under the terms of this Note, including a check
payable to the Holder for any cash amounts payable as described below in Section
6.4. Such conversion shall be deemed to have been made immediately prior to the
close of business on the date of such surrender of this Note, and the person or
persons entitled to receive the shares of Common Stock issuable upon such
conversion shall be treated for all purposes as the record holder or holders of
such shares of Common Stock as of such date.

          6.3. Mechanics and Effect of Conversion. No fractional shares shall be
issued upon conversion of this Note. In lieu of the Company issuing any
fractional shares to the Holder upon the conversion of this Note, the Company
shall pay to the Holder the amount of outstanding principal that is not so
converted, such payment to be made in cash. Upon conversion of this Note, the
Company shall be forever released from all its obligations and liabilities under
this Note.

     7. Conversion Price Adjustments.

          7.1. Adjustments for Stock Splits and Subdivisions. In the event the
Company should at any time or from time to time after the date of issuance
hereof fix a record date for the effectuation of a split or subdivision of the
outstanding shares of Common Stock or the determination of holders of Common
Stock entitled to receive a dividend or other distribution payable in additional
shares of Common Stock or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly, additional
shares of Common Stock (hereinafter referred to as “Stock Equivalents”) without
payment of any consideration by such holder for the additional shares of Common
Stock or the Stock Equivalents (including the additional shares of Common Stock
issuable upon conversion or exercise thereof), then, as of such record date (or
the date of such dividend, distribution, split, or subdivision if no record date
is fixed), the Conversion Price of this Note shall be appropriately decreased so
that the number of shares of Common Stock issuable upon conversion of this Note
shall be increased in proportion to such increase of outstanding shares.

-3-

--------------------------------------------------------------------------------

          7.2. Adjustments for Reverse Stock Splits. If the number of shares of
Common Stock outstanding at any time after the date hereof is decreased by a
combination of the outstanding shares of Common Stock, then, following the
record date of such combination, the Conversion Price for this Note shall be
appropriately increased so that the number of shares of Common Stock issuable on
conversion hereof shall be decreased in proportion to such decrease in
outstanding shares.

          7.3. Reclassification, Etc. In case of any reclassification or change
of the outstanding securities of the Company or of any reorganization of the
Company (or any other corporation the stock or securities of which are at the
time receivable upon the conversion of this Note) or any similar corporate
reorganization on or after the date hereof, or in the case the Company shall
consolidate with or merge into another corporation or convey all or
substantially all of its assets to another corporation on or after the date
hereof, then and in each such case the Holder of this Note, upon the conversion
hereof at any time after the consummation of such reclassification, change,
reorganization, consolidation, merger or conveyance, shall be entitled to
receive, in lieu of the stock or other securities and property receivable upon
the conversion hereof prior to such consummation, the stock or other securities
or property to which such Holder would have been entitled upon such consummation
if such Holder had converted this Note immediately prior thereto, all subject to
further adjustment as provided herein; and in each such case, the terms of this
Section 7.3 shall be applicable to the shares of stock or other securities or
property receivable upon the conversion of this Note after such consummation.

          7.4. Notices of Record Date, etc. In the event of:

               7.4.1 Any taking by the Company of a record of the holders of any
class of securities of the Company for the purpose of determining the holders
thereof who are entitled to receive any dividend (other than a cash dividend
payable out of earned surplus at the same rate as that of the last such cash
dividend theretofore paid) or other distribution, or any right to subscribe for,
purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right; or

               7.4.2 Any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company, or any
transfer of all or substantially all of the assets of the Company to any other
person or any consolidation or merger involving the Company; or

               7.4.3 Any voluntary or involuntary dissolution, liquidation, or
winding up of the Company,

then the Company will mail to the holder of this Note at least ten (10) days
prior to the earliest date specified therein, a notice specifying: (i) the date
on which any such record is to be taken for the purpose of such dividend,
distribution, or right, and the amount and character of such dividend,
distribution, or right; and (ii) the date on which any such reorganization,
reclassification, transfer, consolidation, merger, dissolution, liquidation, or
winding up is expected to become effective and the record date for determining
stockholders entitled to vote thereon.

          7.5. Reservation of Stock Issuable Upon Conversion. The Company shall
at all times reserve and keep available out of its authorized but unissued
shares of Common Stock solely for the purpose of effecting the conversion of the
Note such number of its shares of Common Stock (and shares of its common stock
for issuance on conversion of such Common Stock) as shall from time to time be
sufficient to effect the conversion of the Note and of the Common Stock; and if
at any time the number of authorized but unissued shares of Common Stock (and
shares of its common stock for issuance on conversion of such Common Stock)
shall not be sufficient to effect the conversion of the entire outstanding
principal amount of this Note, in addition to such other remedies as shall be
available to the holder of this Note, the Company will use its best efforts to
take such corporate action as may, in the opinion of its counsel, be necessary
to increase its authorized but unissued shares of Common Stock or common stock,
as the case may be, to such number of shares as shall be sufficient for such
purposes.

-4-

--------------------------------------------------------------------------------

     8. Assignment. Subject to the restrictions on transfer described in Section
10 below, the rights and obligations of the Company and the Holder of this Note
shall be binding upon and benefit the successors, assigns, heirs,
administrators, and transferees of the parties.

     9. Waiver and Amendment. Any provision of this Note may be amended, waived,
or modified upon the written consent of the Company and Holder.

     10. Transfer of This Note or Securities Issuable on Conversion Hereof. With
respect to any offer, sale, or other disposition of this Note or securities into
which such Note may be converted, the Holder will give written notice to the
Company prior thereto, describing briefly the manner thereof, together with a
written opinion of such Holder's counsel, to the effect that such offer, sale,
or other distribution may be effected without registration or qualification
(under any federal or state law then in effect). Promptly upon receiving such
written notice and reasonably satisfactory opinion, if so requested, the Company
shall notify such Holder that such Holder may sell or otherwise dispose of this
Note or such securities, all in accordance with the terms of the notice
delivered to the Company. If a determination has been made pursuant to this
Section 10 that the opinion of counsel for the Holder is not reasonably
satisfactory to the Company, the Company shall so notify the Holder promptly
after such determination has been made. Each Note thus transferred and each
certificate representing the securities thus transferred shall bear a legend as
to the applicable restrictions on transferability in order to ensure compliance
with the Securities Act, unless in the opinion of counsel for the Company such
legend is not required. The Company may issue stop transfer instructions to its
transfer agent in connection with such restrictions.

     11. Treatment of Note. To the extent permitted by generally accepted
accounting principles, the Company will treat, account, and report the Note as
debt and not equity for accounting purposes and with respect to any returns
filed with federal, state, or local tax authorities.

     12. Notices. Any notice, request, or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given on the date of service if personally served on the party to whom such
notice is to be given, on the date of transmittal of service via telecopy to the
party to whom notice is to be given (with a confirming copy delivered within 24
hours thereafter), or on the third day after mailing if mailed to the party to
whom notice is to be given, by first class mail, registered or certified mail,
postage prepaid, or via a recognized overnight courier providing a receipt for
delivery and properly addressed at the respective addresses of the parties as
set forth herein. Any party hereto may by notice so given change its address for
future notice hereunder.

     13. No Stockholder Rights. Nothing contained in this Note shall be
construed as conferring upon the Holder or any other person the right to vote or
to consent or to receive notice as a stockholder in respect of meetings of
stockholders for the election of directors of the Company or any other matters
or any rights whatsoever as a stockholder of the Company; and no dividends or
interest shall be payable or accrued in respect of shares of capital stock
obtainable hereunder until, and only to the extent that, this Note shall have
been converted.

-5-

--------------------------------------------------------------------------------

     14. Governing Law. This Note, the entire relationship of the parties
hereto, and any litigation between the parties (whether grounded in contract,
tort, statute, law or equity) shall be interpreted, construed, and enforced in
accordance with the laws of the state of Arizona, without regard to its choice
of law principles.

     15. Heading; References. All headings used herein are used for convenience
only and shall not be used to construe or interpret this Note. Except where
otherwise indicated, all references herein to Sections refer to Sections hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

-6-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the
day and year first above written.

  ECHO AUTOMOTIVE, INC.               By:     Dan Kennedy, Chief Executive
Officer


Name of Holder: United Fleet Financing LLC     Address: c/o Kevin Easler   19936
N. 101st Place   Scottsdale, AZ 85255

-7-

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF CONVERSION

(To Be Signed Only Upon Conversion of Note)

     The undersigned, the holder of the foregoing Note, hereby surrenders such
Note for conversion into shares of Common Stock of Echo Automotive, Inc. to the
extent of $__________ unpaid principal amount of such Note, and requests that
the certificates for such shares be issued in the name of, and delivered to,
_____________ , whose address is ______________________

Dated:______________________

  (Signature must conform in all respects to name of   holder as specified on
the face of the Note)               (Address)

A-1

--------------------------------------------------------------------------------

SCHEDULE 1

Payment Schedule Table

1 6/15/13 $166,000.00 2 7/15/13 $166,000.00 3 7/30/13 $166,000.00 4 8/1/13
$166,000.00 5 9/1/13 $166,000.00 6 10/1/13 $166,000.00 7 11/1/13 $166,000.00 8
12/1/13 $166,000.00 9 1/1/14 $172,000.00

Schedule 1

--------------------------------------------------------------------------------